Exhibit 99.1 HERSHEY ANNOUNCES SECOND QUARTER RESULTS • Net Sales increase 5.3%, driven by volume • Reported earnings per share-diluted of $0.20 • Adjusted earnings per share-diluted $0.51, up 19% • Full-year 2010 net sales to increase about 7% • Full-year 2010 reported earnings per share-diluted to be in the $2.04 to $2.12 range and adjusted earnings per share-diluted in the $2.47 to $2.52 range HERSHEY, Pa., July 22, 2010 — The Hershey Company (NYSE: HSY) today announced sales and earnings for the second quarter ended July 4, 2010. Consolidated net sales were $1,233,242,000 compared with $1,171,183,000 for the second quarter of 2009. Net income for the second quarter of 2010 was $46,723,000 or $0.20 per share-diluted, compared with $71,298,000 or $0.31 per share-diluted, for the comparable period of 2009. As described in the Note, for the second quarter of 2010, these results, prepared in accordance with generally accepted accounting principles (GAAP), included net pre-tax charges of $86.2 million, or $0.31 per share-diluted. Charges associated with the Project Next Century program announced in June 2010, were $41.5 million, or $0.11 per share-diluted. Additionally, the Company recorded a non-cash goodwill impairment charge of $44.7 million, or $0.20 per share-diluted related to the Godrej Hershey Ltd. joint venture in India. There was no tax benefit associated with the non-cash goodwill impairment charge. While the joint venture has achieved growth, it has been less than initial expectations due to slower realization of development plans and changes in input costs, as well as the macroeconomic environment which has delayed distribution expansion and the implementation of new price points. The India market in which the Godrej Hershey Ltd. joint venture competes remains a strategic growth market for the Company. Despite the business realignment and goodwill impairment charges, reported income before interest and income taxes increased 6.6 percent. For the second quarter of 2009, GAAP results included net pre-tax charges of $42.7 million, or $0.12 per share-diluted. These charges related to the Global Supply Chain Transformation (GSCT) program completed in December 2009. As described in the Note, adjusted net income, which excludes these net charges, was $117,047,000 or $0.51 per share-diluted in the second quarter of 2010, compared with $97,965,000, or $0.43 per share-diluted in the second quarter of 2009, an increase of 19 percent in adjusted earnings per share-diluted. For the first six months of 2010, consolidated net sales were $2,641,085,000 compared with $2,407,214,000 for the first six months of 2009. Reported net income for the first six months of 2010 was $194,117,000 or $0.84 per share-diluted, compared with $147,192,000 or $0.64 per share-diluted, for the first six months of 2009. As described in the Note, for the first six months of 2010 and 2009, these results, prepared in accordance with GAAP, include net pre-tax charges of $86.2 million and $61.7 million, or $0.31 and $0.17 per share, respectively. The 2010 charges are associated with the Project Next Century program announced in June and the non-cash goodwill impairment charge associated with the Godrej Hershey Ltd. joint venture, while the 2009 charges are related to the GSCT program completed in December 2009. As described in the Note, adjusted net income for the first six months of 2010, which excludes these net charges, was $264,441,000, or $1.15 per share-diluted, compared with $183,957,000 or $0.81 per share-diluted in 2009, an increase of 42 percent in adjusted earnings per share-diluted. In 2010, reported gross margin, reported income before interest and income taxes (EBIT) margin and reported earnings per share-diluted will be impacted by the start-up of Project Next Century and the non-cash goodwill impairment charge associated with Godrej Hershey Ltd. As a result, reported earnings per share-diluted, including restructuring and impairment charges of $0.40 to $0.43 per share-diluted, is expected to be in the $2.04 to $2.12 range. The forecast for total pre-tax GAAP charges and non-recurring project implementation costs related to the Project Next Century program remains at $140 million to $170 million. The Company now expects to record $75 million to $85 million in program charges in 2010. Total program estimates include $120 million to $150 million in pre-tax business realignment and impairment charges and approximately $20 million in project implementation and start-up costs. The cash portion of the total charge is estimated to be $95 million to $110 million, including project implementation and start-up costs. At the conclusion of the program in 2014, ongoing annual savings are expected to be approximately $60 million to $80 million. The expected timing of events and estimated costs and savings, provided in Appendix I attached to this press release, reflects the aforementioned updated estimates. Second Quarter Performance and Outlook “Hershey delivered solid results in the second quarter driven by our strategy of increasing advertising, consumer investment and U.S. retail coverage on our core brands,” said David J. West, President and Chief Executive Officer. “Net sales increased by 5.3 percent driven by volume, including improvements in our international business, an approximate one point benefit from foreign currency exchange rates, as well as some net price realization. “In the second quarter, advertising expense increased about 50 percent as we were on air supporting our core brands, the kick-off of our annual Hershey’s S’mores promotion and the launch of Hershey’s Special Dark, Almond Joy and York Pieces new products. Advertising, as well as greater levels of in-store selling, merchandising and programming has resulted in strong marketplace performance. “U.S. retail takeaway for the 12 weeks ended June 12, 2010, in channels that account for over 80 percent of our retail business, including the Easter seasonal period, was up 4.0 percent. Easter was April 4, 2010, one week earlier than 2009, and didn’t materially impact our second quarter marketplace performance. In the channels measured by syndicated data, U.S. market share in both the second quarter and year-to-date periods increased 0.3 points. We gained market share in all measured channels, except the drug class-of-trade, which improved sequentially. The mid-single digit percentage increase in U.S. retail takeaway of our standard loose bar instant consumable format for the 12 weeks ended June 12, 2010 was particularly solid. Despite continued macroeconomic challenges, the confectionery category remains resilient with year-to-date U.S. category growth of 3.9 percent in the channels measured by syndicated data. This is at the top end of the category’s historical growth rate of 3 to 4 percent. I’m pleased with Hershey’s performance during this period as we have gained market share on a quarterly and year-to-date basis. “Adjusted income before interest and income taxes increased 32.2 percent in the second quarter driven by volume trends and mix related to the instant consumable product line; supply chain efficiencies; and productivity gains. Offsetting a portion of these gains were higher marketing and selling expenses, commodity costs, as well as other employee-related administrative and legal costs. “In the second half of the year we expect to maintain our momentum and look for full-year 2010 net sales to increase about 7 percent, including an approximate one point benefit from foreign currency exchange rates.For the full-year, we have good visibility into our cost structure and expect adjusted gross margin and adjusted EBIT margin to expand, although not at the rate achieved in first half of the year due to the items discussed last quarter. Specifically, we have completely lapped the August 2008 price increase; realized all of the targeted GSCT savings; will have a seasonal shift in orders out of the fourth quarter of 2010 into the first quarter of 2011 due to the timing and refinement of logistical requirements; and we don’t expect year-end LIFO inventory to be favorable in 2010 as it was in 2009. Furthermore, we are planning additional increases in advertising for the full-year and expect advertising expense to increase about 45 to 50 percent in 2010. This is greater than our previous estimate of a 35 to 40 percent increase. Due to timing, the majority of this advertising will not be broadcast until later in the year and we expect its effect on net sales to occur primarily in 2011. Lower trade promotion rates versus our initial expectations and earlier-than-expected achievement of a portion of the productivity savings discussed at the CAGNY conference in February will offset a portion of the additional 2010 advertising investment. Therefore, adjusted earnings per share-diluted is expected to be in the $2.47 to $2.52 range, an increase of low-to-mid-teens, on a percentage basis, versus 2009.” Note:In this release, Hershey references income measures which are not in accordance with U.S. generally accepted accounting principles (GAAP) because they exclude business realignment and impairment charges. These non-GAAP financial measures are used in evaluating results of operations for internal purposes. These non-GAAP measures are not intended to replace the presentation of financial results in accordance with GAAP. Rather, the Company believes exclusion of such items provides additional information to investors to facilitate the comparison of past and present operations. A reconciliation is provided below of results in accordance with GAAP as presented in the Consolidated Statements of Income to non-GAAP financial measures which exclude business realignment and impairment charges in 2010 associated with Project Next Century and the goodwill impairment charge for Godrej Hershey Ltd. and charges in 2009 related to the GSCT program. Second Quarter Ended July 4, 2010 July 5, 2009 In thousands except per share amounts Dollars Percent of Net Sales Dollars Percent of Net Sales Gross Profit/Gross Margin $ 44.3% $ 38.7% Charges included in cost of sales Adjusted non-GAAP Gross Profit/Gross Margin $ 44.4% $ 39.0% EBIT/EBIT Margin $ 10.1% $ 10.0% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Adjusted non-GAAP EBIT/EBIT Margin $ 17.1% $ 13.6% Net Income/Net Margin $ 3.8% $ 6.1% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Tax impact of charges ) ) Adjusted non-GAAP Net Income/Net Margin $ 9.5% $ 8.4% EPS - Diluted $ $ Charges included in cost of sales — Charges included in SM&A — — Business Realignment & Impairment charges, net Adjusted non-GAAP EPS - Diluted $ $ Six Months Ended July 4, 2010 July 5, 2009 In thousands except per share amounts Dollars Percent of Net Sales Dollars Percent of Net Sales Gross Profit/Gross Margin $ 43.2% $ 37.1% Charges included in cost of sales Adjusted non-GAAP Gross Profit/Gross Margin $ 43.2% $ 37.4% EBIT/EBIT Margin $ 14.3% $ 11.2% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Adjusted non-GAAP EBIT/EBIT Margin $ 17.6% $ 13.8% Net Income/Net Margin $ 7.3% $ 6.1% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Tax impact of charges ) ) Adjusted non-GAAP Net Income/Net Margin $ 10.0% $ 7.6% EPS - Diluted $ $ Charges included in cost of sales — Charges included in SM&A — Business Realignment & Impairment charges, net Adjusted non-GAAP EPS - Diluted $ $ In 2009, the Company recorded GAAP charges, including non-cash pension settlement charges, of $99.1 million, or $0.27 per share-diluted, attributable to the GSCT program. Except for possible non-cash pension settlement charges, the Company does not expect any significant charges related to the GSCT program in 2010. In 2010, the Company expects to record total GAAP charges of about $75 million to $85 million, or $0.20 to $0.23 per share-diluted, attributable to Project Next Century. Additionally, in the second quarter of 2010, the Company recorded a non-cash goodwill impairment charge of $44.7 million, or $0.20 per share-diluted, related to the Godrej Hershey Ltd. joint venture. 2010 (Projected) Reported EPS-Diluted $2.04 - $2.12 Total Business Realignment and Impairment Charges $0.40 - $0.43 Adjusted EPS-Diluted * $2.47 - $2.52 *Excludes business realignment and impairment charges. Appendix I The Hershey Company Project “Next Century” Expected Timing of Costs and Savings ($ millions) Realignment Charges: Cash to to to - Non-Cash to to $5 to - Project Management and Start-up Costs ~$5 ~$5 ~$10 - Total “Next Century” Realignment Charges & Costs to to to - “Next Century” Cap-Ex to to to to - - “Ongoing” Hershey Cap-Ex to to to to to Total Hershey Company Capital Expenditures to to to to to Total Hershey Company Depreciation & Amortization Expense (excluding accelerated D&A) to to to to to “Next Century” projected savings: Annual - - to to to $5 to Cumulative - - to to to to Safe Harbor Statement This release contains statements that are forward-looking. These statements are made based upon current expectations that are subject to risk and uncertainty. Actual results may differ materially from those contained in the forward-looking statements. Factors that could cause results to differ materially include, but are not limited to: issues or concerns related to the quality and safety of our products, ingredients or packaging; changes in raw material and other costs; market demand for our new and existing products; increased marketplace competition; selling price increases, including volume declines associated with pricing elasticity; disruption to our supply chain; failure to successfully execute acquisitions, divestitures and joint ventures; changes in governmental laws and regulations, including taxes; political, economic, and/or financial market conditions; risks and uncertainties related to our international operations; disruptions, failures or security breaches of our information technology infrastructure; the impact of future developments related to the investigation by government regulators of alleged pricing practices by members of the confectionery industry, including risks of subsequent litigation or further government action; pension cost factors, such as actuarial assumptions, market performance and employee retirement decisions and funding requirements; the ability to implement our supply chain realignment initiatives within the anticipated timeframe in accordance with our cost estimates and our ability to achieve the expected ongoing annual savings from these initiatives; and such other matters as discussed in our Annual Report on Form 10-K for 2009.All information in this press release is as of July22, 2010. The Company undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in the Company’s expectations. Live Web Cast As previously announced, the Company will hold a conference call with analysts today at 8:30 a.m. Eastern Time. The conference call will be web cast live via Hershey’s corporate website www.hersheys.com. Please go to the Investor Relations section of the website for further details. # # # FINANCIAL CONTACT:Mark Pogharian717-534-7556 MEDIA CONTACT: Kirk Saville717-534-7641 The Hershey Company Summary of Consolidated Statements of Income for the periods ended July 4, 2010 and July 5, 2009 (in thousands except per share amounts) Second Quarter Six Months Net Sales $ Costs and Expenses: Cost of Sales Selling, Marketing and Administrative Business Realignment and Impairment Charges, net Total Costs and Expenses Income Before Interest and Income Taxes (EBIT) Interest Expense, net Income Before Income Taxes Provision for Income Taxes Net Income $ Net Income Per Share - Basic - Common $ - Basic - Class B $ - Diluted - Common $ Shares Outstanding- Basic - Common - Basic - Class B - Diluted - Common Key Margins: Gross Margin % EBIT Margin % Net Margin % The Hershey Company Consolidated Balance Sheets as of July 4, 2010 and December 31, 2009 (in thousands of dollars) Assets Cash and Cash Equivalents $ $ Accounts Receivable - Trade (Net) Deferred Income Taxes Inventories Prepaid Expenses and Other Total Current Assets Net Plant and Property Goodwill Other Intangibles Deferred Income Taxes Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Loans Payable $ $ Accounts Payable Accrued Liabilities Taxes Payable — Total Current Liabilities Long-Term Debt Other Long-Term Liabilities Deferred Income Taxes — Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $
